﻿It gives me pleasure to start by congratulating Ambassador Garba of Nigeria on his election as President of the General Assembly at its forty-fourth session and wishing him success in directing its proceedings. I should also like to convey our thanks and appreciation to Mr. Dante Caputo who, as President of the Assembly at its forty-third session, guided our proceedings with admirable efficiency.
I cannot fail to refer in that respect to the annual report of the Secretary-General on the work of the organization as a complete record of the issues and topics competently addressed by the United Nations since the forty-third session. I avail myself of this opportunity to express our utmost appreciation to Mr. Javier Perez de Cuellar, for the prominent role he has assumed in this regard and for his unrelenting efforts to promote the role of the organization in the maintenance of peace and security and in the achievement of the objectives of the United Nations Charter.
This session convenes in an atmosphere of international detente characterized by a spirit of dialogue, the building of bridges of trust and co-operation among States and the solution of international problems by peaceful means rather than by confrontation and resorting to the use of force. during the past two years, the world has witnessed an energetic move towards resolving some of the chronic regional conflicts which, for many years, have been a source of concern to the international community. We also witnessed a collective tendency towards strengthening the role of the United Nations in controlling the hotbeds of tension in several critical areas of the world.
At the beginning of this month leaders of the non-aligned countries met in Belgrade to examine and assess the international situation and to discuss the latest developments on the road to peaceful coexistence, the coexistence which constitutes the main objective of the Movement. The wills of the Member States of the Movement converged on the need to improve the methods for dealing with international problems, in order to keep pace with the latest developments that have taken place on the world scene, and to devise a unified conception of an integrated strategy for a future in which co-operation in all fields will prevail.
The lessons of history and the experiences of the past have proved to us that preserving the vitality of the role of the United Nations in the area of international co-operation must remain a fundamental constant in our changing world. That is because we live in a world where boundaries overlap and interests and relationships intertwine to such an extent that it is impossible for any individual State, no matter how powerful or how great its potential, to isolate itself within its own boundaries and solve its problems alone and apart from the outside world.
The improvement we are witnessing in the relations between the two major blocs confirms our conviction that differences in political philosophies and ideologies should not impede the accommodation of different interests, nor should they hamper co-operation between States with different political and socio-economic systems.
Proceeding from this perspective it can be said that the decade of the nineties heralds drastic changes in the course of international relations, as well as positive trends and constructive steps to develop the concept of collective security, a concept which once was only a vision in the minds of the architects of the Charter. Such new changes and trends would, in turn, develop multilateral international co-operation in the coming years for the promotion and advancement of the international community to the benefit of mankind and human civilization as a whole.
During the 1980s, the United Nations has had to tackle various global political, economic and social problems. The United Nations fulfilled the tasks entrusted to it and has been able to adjust to this changing world. It has thus asserted its credibility and ensured its future viability. The extent of the change in the working methods of the Organization in response to new developments on the world scene becomes evident from even a quick glance it the items on the agenda of successive sessions of the General Assembly.. However, the criterion for measuring its success in carrying out its future responsibilities will no doubt be decided by how much it can absorb the facts of the new era and conform to them in order to address the issues of the environment - poverty, famine, disease and natural disasters.
It goes without saying that the United Nations cannot carry out these vital tasks without the contribution of every State towards finding an appropriate formula for achieving interdependence among nations in a new world where the human race is perceived as an indivisible whole.
Allow me in this context to concentrate on three main issues which we feel should be dealt with seriously and effectively. The issues should be given close attention by the United Nations so that appropriate solutions may be found to them. The first such issue is the promotion of peace and security in the world. Progress achieved in the peaceful solution of certain regional conflicts has aroused a feeling of optimism in the international community, a feeling which often leads us to believe that real possibilities for finding just and lasting solutions to the pending international problems do exist. However, when it comes to the question of Palestine, such hopes dissipate as Israel reveals its true intentions about peace.
Over the four decades since its founding, Israel's talk of peace has remained one of many empty slogans,, since its response to Arab peace initiatives was invariably to consolidate its occupation, refine its methods of oppression and intimidation of the Palestinian people, demean their dignity and violate their human rights. Then came the heroic intifadah which wore out the Zionist entity. Having despaired of suppressing it, Israel believes that by sowing dissension in the Palestinian ranks and by absorbing international pressures through what it calls the Shamir election initiative, it can quell that intifadah. The awareness and steadfastness displayed by the Palestinians, however, came contrary to all Israeli expectations and accounts. The Palestine Liberation organization (PLO), the sole and legitimate representative of the Palestinian people, was able to face up to the Israeli manoeuvre by asserting wisely and objectively that free elections cannot be held under occupation, nor can they be held away from international supervision. Such elections should take place within the framework of a comprehensive peace process in which Israel declares its acceptance of the principle of "land for peace".
At the core of the peace process in the Middle East is the exercise by the Palestinian people of their right to self-determination in their own national soil and to establish their own independent State. It would be totally unjust to pay heed to the allegations advanced by Israel about the dangers inherent in establishing the Palestinian State, since such allegations are null and void and designed to help Israel overcome the dilemma of the intifadah in which it has been fumbling blindly for nearly two years.
We therefore appeal to the General Assembly to call upon the Security Council to impose international legitimacy in accordance with General Assembly resolution 43/176, which defines the foundations of a just peace between all parties involved in the Arab-Israeli conflict as well as urgently convening the international peace conference under the auspices of the United Nations as the appropriate vehicle for finding a realistic solution to the Middle East problem.
In the interest of establishing a just and lasting peace in the Gulf area, the State of Bahrain since the very beginning welcomed the cease-fire between Iraq and Iran and the commencement of negotiations between them under the auspices of the United Nations. While supporting the efforts of the Secretary-General aimed at conciliating the viewpoints of both parties and narrowing their differences, we are hopeful that both countries will be able to arrive at a formula for a durable, comprehensive and just peace between them through the implementation of Security Council resolution 593 (1987) in all its provisions, since that resolution is a comprehensive peace plan, as well as by adherence to the principles of good neighbourliness, non-interference in internal affairs of other countries and the establishment of relations on the basis of mutual trust and respect.
regarding the Lebanese crisis, 15 years of a bloody strife have failed to ensure security or stability for Lebanon. They have convinced all Lebanese factions of the necessity of finding through dialogue a peaceful solution that will achieve national accord in order to ensure the country's future and preserve its unity free from all external interference. We therefore urge all people of good will and appeal to their conscience to support the efforts of the tripartite Arab high Committee. In welcoming the resumption of its efforts to end the Lebanese crisis we earnestly hope that all parties concerned will co-operate with the Committee in order to enable it to fulfil its task and that all parties will begin to implement its resolutions for the good of Lebanon and its people.
The right to self-determination is organically linked to the question of promoting peace and security in southern Africa. We have followed with interest the efforts of the United Nations and the endeavours of its Secretary-General to implement Security Council resolution 43 5 (1978) on the independence of Namibia. We look forward to the day when an independent Namibia will take its place in this very Hall and we consider that to be one of the important achievements of the United Nations in its ceaseless quest to eliminate colonialism and support every people's struggle for freedom and national independence.
Despite the positive and encouraging developments in southern Africa, the Pretoria regime continues to persist in its racist and inhuman policies. We therefore renew our call to the international community to continue its efforts aimed at completely eradicating the policies of apartheid in South Africa and at the establishment of a democratic fraternal society in which freedom, justice, equality and respect for human rights prevail. As for the situation in Afghanistan, we hope that the United Nations will continue to utilize its capabilities and use its good offices to find a solution to the prevailing situation there that will enable the Afghan people to choose the political and social system acceptable to it, in accordance with the relevant resolutions of the General Assembly.
It is regrettable also that the question of Cyprus remains unresolved and that the split between the two Cypriot communities continues to exist. In this regard I should like to reiterate Bahrain's support for the unity of Cyprus, its independence and non-aligned status. We hope that the bi-communal dialogue conducted under the auspices of the Secretary-General will make progress.
We hope too that direct dialogue between the two parts of the Korean peninsula will improve relations between them and help realize the aspirations of the Korean people for a restoration of their national unity.
The second issue, which is no less important than the first, is that of global development. It poses a major challenge to the international community in its persistent endeavour to lay the foundations of economic and social progress and improve the standards of living of people throughout the world, as envisaged in the Charter. The riches of our world are distributed very unevenly. In this era of the conquest of space and impressive scientific and technological advancement, it is no longer tolerable to find that poorer nations continue to struggle for survival under circumstances of extreme austerity which have already led to unstable political, economic and social conditions in them. Indeed it is distressing that more than one fourth of the world's population should lack adequate shelter and that 100 million people should be without shelter altogether. While demographic and social indicators can explain the magnitude of the tragedy in the countries of the third world, nevertheless it is underdevelopment that is the most complex and serious problem of our times.
The international community is facing an acute crisis as a result, inter alia, of structural imbalances in the world economic orders the widening gap between the developed and developing countries, the majority of which is still suffering from external debt problems; deteriorating terms of trade, and unstable rates of exchange. These factors have combined to produce a negative phenomenon reflected in the reverse transfer of financial resources from developing to developed countries and a marked impasse in the North-South dialogue.
Solving the debt crisis requires, in the first place, the elaboration of a new plan for the development of the third world and that creditor countries recognize the need of debtor nations to be able to negotiate collectively on the basis of an integrated programme to be developed following a realistic examination and through joint co-ordination, in order to bring about a more effective and global policy. The current international situation provides a propitious opportunity for the success of such an initiative. The present improvement in the international atmosphere must be exploited to give new impetus to multilateral co-operation so that feasible, permanent solutions to the third world debt crisis can be found.
It is now widely recognized that, so long as the arms race continues, development cannot be fully achieved. Although the world has witnessed a rapid arms race during the previous three decades, present possibilities are promising: disarmament proposals, including initiatives for the reduction of conventional weapons, are being considered by the States members of both the North Atlantic Treaty organization (NATO) and the Warsaw Pact. The success of such initiatives would surely be of great help in reducing tensions in Europe and in re-orienting international efforts towards comprehensive development programmes.
While disarmament and arms reductions are prerequisites for development, economic integration is the most important element of its synergy and the most noticeable component of its success. Economic integration has become an important developmental necessity dictated by the demands of our times in the context of current world developments, and is one alternative for solving the economic problems of developing countries.
We are living today in an era of major economic groupings based on a balancing of interests and interdependence. While most of the successful economic groupings today are composed of developed countries, it is the developing countries that are in dire need of such institutions to enable them to achieve economic integration and build societies of progress and prosperity for their peoples. The European Community was tine first to succeed in building the edifice of economic integration that will culminate in an economically united Europe in 1992. Similarly, the Gulf Co-operation Council (GCC) has, since its inception in 1981, followed the same course for achieving the integration of its six member States on their way to socio-economic unity.
Stressing the importance of such regional co-operation, Shaikh Isa Bin Salman Al-Khalifa, the Amir of the State of Bahrain and Chairman of the current session of the GCC, has said, "Developments in our contemporary world, together with the interrelationship of international interests and their continuous interaction with changing events, have dictated political, economic and social tendencies towards co-operation and integration within the various regional groups, leading them to unite their entities, thus keeping once with the march of time and the progress of the human race. It was from this premise that the Gulf Co-operation Council regarded as one of the most important, if not the most important, achievements of our region."
Since the signing of the Unified Economic agreement in 1981, the GCC States have taken steady steps toward economic integration through expanding the Gulf common market and accelerating economic development. The Manama Declaration issued by the ninth summit meeting of Bahrain held in December 1988, affirmed the determination of the States members of the Council to continue working jointly to attain the aspirations of their peoples. The Supreme Council also adopted a number of important resolutions which involved encouraging the establishment of joint industrial ventures, reinforcing the principle of Gulf citizenship, permitting the citizens of GCC States to own shares in the joint stock companies active in the economic field, and equal tax treatment for citizens of all GCC States in the area of investments.
This year has also witnessed the birth of two other similar organizations: the Council for Arab Co-operation and the Arab Maghreb Union. The GCC welcomed the establishment of both of these new Arab groupings as a qualitative and essential development strengthening relations between the States members of the League of Arab States and as a channel for natural communication between them and the United Nations with a view to achieving the regional development that the Charter encourages. We are certain that the three Arab groupings will effectively endeavour to evolve co-operation at the regional level and promote the process of economic integration, thus contributing to the welfare and prosperity of the Arab region.
The phenomenon of the spread of narcotic drugs has become a factor impeding progress and undermining the very foundations of societies, particularly through its devastating effects on young people, who are an important pillar of development. Islam has fought the abuse of narcotics and banned their use for all but scientific and medical purposes. Thus, our Islamic jurisprudence (Shari'a) has provided us with an invincible bastion of ethical values that has limited the spread of this phenomenon in our societies.
Despite the fact that more than 30 years have elapsed since the launching of the international campaign against the abuse of narcotic drugs, this problem is still with us, albeit in varying degrees of severity from country to country. The whole world today is organizing concerted efforts and intensive campaigns against drug addiction and illicit traffic in narcotic drugs, which are destructive activities and a crime against humanity as a whole. In accordance with the teachings of our Islamic religion, the State of Bahrain has given its maximum attention to avoiding the spread of narcotic drugs and drug addiction within its boundaries, and has promulgated a series of laws to prohibit the use of, addiction to and circulation of narcotics and illicit trafficking in them.
Proceeding from our keen desire to contribute to the international campaign against the abuse of narcotic drugs, and in support of international co-operation for eradicating this dangerous phenomenon which affects various cross-sect ions and groups of human society, the State of Bahrain has decided to accede to the following conventions: the Single Convention on narcotic Drugs of 1961 as amended by the 1972 Protocol; the Convention on Psychotropic Substances of 1971; and the United Nations Convention against Illicit Traffic in narcotic Drugs and Psychotropic Substances of 1988 - which we signed yesterday.
The third issue, the environment, is closely linked to the previous issue, since development and the environment are indivisible. Today, I do not think there can be any disagreement on the importance of preserving the mechanisms that ensure the renewal of the biosphere in order to protect the future of humanity. The problems of air pollution, desertification, the transfer of wastes, pollution of the seas and oceans, the depletion of the ozone layer, and other problems, are at the forefront of the list of international concerns owing to their negative impact on humanity's present and future.
The world today has reached a stage where some economic development programmes are threatening the environment with irreparable damage. Such damage could even endanger the elements themselves and the balance of nature's cycle on which the very survival of planet Earth depends.
Our view of the world we live in has undergone a conspicuous transformation. It is a view of ceaselessly evolving and constantly changing world. This vision requires a new international strategy for development governed by the principle of the imperative of concordance and harmony between the objectives of development and the requirements for preserving the environment, a strategy that would serve mankind without endangering its fate.
Thus, environmental preservation is no longer limited to merely selecting appropriate methods to deal with certain accidents or to adopting a series of measures designed to deal with each case separately, but calls for an approach which seeks to eliminate the contradictions between the rationale behind the strategies for economic development and that which governs the policies for preserving the environment.
Hence we welcome the initiatives put forward in this respect, particularly the proposals of the committee presided over by Mrs. Gro Harlem Brundtland, Prime Minister of Norway. We believe that those proposals constitute a good basis for revitalizing international co-operation in this field and for intensifying efforts with a view to finding an approach which would ensure safe development.
In this regard, we also support the convening, in 1992, of the United Nations Conference on the Environment and Development to deal with the major issues facing our contemporary world in the context of social and economic development, as well as the implementation of the recommendations of the Global Committee on the Environment and Development, and the Environmental Perspective to the year 2000 and beyond, in addition to formulating a programme for future activities in this vital area.
The international community is at present undergoing a process of radical transformation, a process which will be reflected, in one way or another, in the components of the existing world order. A characteristic of such historical transformation is the presence of thesis and anti-thesis, the synthesis of which would help to make progress. Consequently, the future of the world is dependent upon the stability of the process of confidence-building among nations and upon how deeply rooted are the yearnings for the unity of human fate in the face of major challenges, foremost among which are the strengthening of peace, the promotion of
development and the preservation of the environment.
As a focal point for international action, the United Nations must, at this important phase in the history of mankind, evolve its role in order to achieve the common objectives which are dictated by mutual interests. It must endeavour to restore the unity of humankind in all its aspects, so as to overcome the narrow self-interests of States and provide for the role of the human being in rehabilitating this Earth and preserving its civilization.
We need not recall today that we stand at the threshold of the twenty-first century, with the responsibilities and obligations that implies. This should prompt us to close ranks around our Organization to ensure that it proceeds towards bright prospects and a prosperous future for coming generations.
